DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/116,545, application filed on 12/09/2020, and Applicant’s amendment filed on 04/25/2022.  Claim 1 is currently amended by Applicant.  Claim 3 is added as new by Applicant.  Claims 1-3 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
4.	Applicant’s remarks with regard to the Wainwright/Chen combination of references originally presented in the 103 rejection mailed 01/27/2022 are now moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US PG Pub No. 2016/0270257) in view of Chen et al. (US PG Pub No. 2019/0214161).

7.          With respect to claim 1, Mark teaches:
a pair of female terminals connectable to a pair of male terminals of a charging connector (see pair of female terminals 204b in Fig 17, see female connectors, para 69); and 
an electric wire that connects the paired female terminals to each other (see bus bar, electrical wire, or other structure that its between and makes contact with both female connectors to form an interconnection between the female connectors, para 40, Fig 17; see gap 210 being an equivalent structure, para 72).
Mark appears to be silent regarding:
the electric wire having a cross-sectional area of 70 mm2 or more and 95 mm2 or less, 
the electric wire having a length of 2 m or more.
However, Chen teaches:
the electric wire having a cross-sectional area of 70 mm2 or more and 95 mm2 or less (see copper electric charging cables having a diameter of 70-95 mm, para 4), and
the electric wire having a length of 2 m or more (see copper conductor having  length of varying size, short or long, para 4).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Chen’s 70-95 mm range for an electrical conductor and its 2 meter length into the invention of Mark because Chen discloses that it was well known in the art to have an electrical conductor in a vehicle charging apparatus have a 70-95 mm diameter range and a length of 2 m or more as a copper metal. 

8.          With respect to claim 2, Chen teaches:
 wherein the electric wire is made of copper (see copper as material for charging cable conductor/connector, para 4).

9.	With respect to claim 3, Mark teaches:
	wherein each of the pair of female terminals include:
	A cylindrical portion having an outer peripheral surface (see tube shape forming channels, both for male and female connectors and the tube that flow through or between them, para 54), and
	A flange having a shape projecting from the outer peripheral surface of the cylindrical portion (see peripheral flange/ring at groove on female/male connection point, para 50); and
	The electric wire is connected to the flange (see busbar/flange connected to the peripheral groove/ring, para 48-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851